BLACK MOUNTAIN CAPITAL CORPORATION NOTICE OF CHANGE IN FINANCIAL YEAR-END Black Mountain Capital Corporation (the "Company") hereby gives notice pursuant to the requirements set out in section 4.8(2) of National Instrument 51-102 – "Continuous Disclosure Obligations" ("NI 51-102") that the Company has decided to change its financial year-end.The Company's old financial year-end was December 31.The Company's new financial year-end is September 30. The Company is engaged in the financial services industry, including merchant banking activities, portfolio investments and investments in venture capital.TheCompanyhas increased its portfolio ofmining investments by acquiring two mineral properties. The normal business cycle for thesemineralpropertiesends in September. Accordingly, theCompany wishes to change itsfinancialyear-end to September 30to coincide with theplannedexploration activitieson these properties.
